UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7211


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KARL E. MOORE, SR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:02-cr-00217-RAJ-JEB-1; 2:07-cv-00463-RAJ)


Submitted:   October 11, 2012             Decided:   October 16, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Karl E. Moore, Sr., Appellant Pro Se.    Laura Marie Everhart,
Assistant  United  States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Karl    E.    Moore,     Sr.,       seeks    to     appeal          the    district

court’s    order      denying     his    Fed.       R.    Civ.     P.       60(b)    motion       for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2012) motion.                                   The order is

not   appealable        unless    a     circuit          justice       or    judge       issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2006).

A certificate         of     appealability          will      not       issue           absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief    on    the    merits,    a     prisoner         satisfies          this    standard       by

demonstrating         that     reasonable          jurists       would        find       that     the

district       court’s      assessment     of       the    constitutional                claims    is

debatable      or     wrong.      Slack    v.       McDaniel,          529    U.S.        473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and    that       the    motion       states       a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Moore has not made the requisite showing.                                Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                       We

dispense       with    oral     argument        because          the        facts       and     legal

                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3